{¶ 13} Parental non-liability in this situation is the state of the common law. And it has been that way so long that any change should come from the legislature. I write only to suggest that the time may have come for a change to reflect modern conditions.
 {¶ 14} If an adult would have run down Shannon Campbell with a bicycle, liability would be clear. She is no less hurt because a child hit her. She received a broken arm, and according to the record, it has not healed well. Why is it fair that Campbell's serious injuries go uncompensated, given that the parents' homeowners' insurance would have paid the damages? Whoops. I answered my own question. *Page 1